Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 14, 2020 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The abstract of the disclosure is objected to because it is not in narrative form and it is grammatically confusing due to improper use of punctation.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Step 1
The current claimed inventions are directed to a statutory category; for example, a process or a system.

Step 2A – Prong (i)
The claims recite a judicial exception, namely an abstract idea, as shown infra:
Claim 1
receiving input position data associated with input provided by the subject during a time that the subject is responding to a cognitive test; receiving gaze position data associated with a gaze of the subject during the time that the subject is responding to the cognitive test; and determining a cognitive assessment for the subject based at least in part on the input position data and the gaze position data.
Claim 26
an input for receiving input position data associated with input provided by the subject during a time that the subject is responding to a cognitive test; an input for receiving gaze position data associated with a gaze of the subject during the time that the subject is responding to the cognitive test; and one or more processors for determining a cognitive assessment for the subject based at least in part on the input position data and the gaze position data.
Claim 27
receiving input position data associated with input provided by the subject during a time that the subject is responding to a cognitive test; receiving gaze position data associated with a gaze of the subject during the time that the subject is responding to the cognitive test; and determining a cognitive assessment for the subject based at least in part on the input position data and the gaze position data.
Claim 28
receiving input position data associated with input provided by a plurality of subjects during times that the subjects are responding to a cognitive test; receiving gaze position data associated with a gaze of the plurality of subjects during the times that the subjects are responding to the cognitive test; receiving cognitive health assessment label data associated with cognitive health assessments determined from a performance of the plurality of subjects on the cognitive test; and estimating parameters for the parameterized transformation based at least in part on the input position data, the gaze position data, and the cognitive health assessment label data, wherein the parameterized transformation is configured to accept input position data for a subject responding to the cognitive test, gaze position data for the subject responding to the cognitive test, and produce a cognitive health assessment for the subject.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior or evaluation, such as determining or producing a cognitive health assessment for the subject.

Step 2A – Prong (ii)
The claims recite additional elements -- such as: a processor, a non-transitory computer storage medium, etc. which are utilized to facilitate recited functions regarding: receiving input position data associated with input provided by the subject during a time that the subject is responding to a cognitive test; receiving gaze position data associated with a gaze of the subject during the time that the subject is responding to the cognitive test; and determining a cognitive assessment for the subject based at least in part on the input position data and the gaze position data.

However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea.  Although the claims recite a processor or a non-transitory computer storage medium such use doe not provide any improvement over the relevant existing technology.  Thus, when each claim is considered as a whole, the additional elements currently claimed fail to integrate the abstract idea int a practical application since they fail to impose meaningful limits on practicing the abstract idea.  For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.

The observations above confirm that the claims are indeed directed to an abstract idea.

Step 2B
Accordingly, when the claims are considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”.

It is worth noting, according to the instant specification, that the current claimed invention is directed to a conventional and generic arrangement of the additional elements.  For instance, [0040]-[0041] discloses a commercially available conventional tablet device, which is utilized for determining or producing cognitive assessment. 

The observations above confirm that the claims are indeed directed to an abstract idea.

Accordingly, none of the current claims implements an element – or combination of elements – directed to an “inventive concept”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 17-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stack (US 2014/0154651).

As per claim 1 Stack depicts in figure 1 and discloses: A method of determining a cognitive assessment for a subject 14 {figure 1} comprising: receiving input position data associated with input provided by the subject 14 during a time that the subject 14 is responding to a cognitive test; receiving gaze position data associated with a gaze of the subject 14 during the time that the subject 14 is responding to the cognitive test; and determining a cognitive assessment for the subject 14 based at least in part on the input position data and the gaze position data. { [0083] In order to perform the peak cognitive performance measuring, the success of following icon 32 is determined at unit 40 in much the same way as the eye tracking system of FIG. 1. In this instance the pressure of the hand 42 on tablet 34 provides an indication of the position of the end of finger 44 on tablet 34. To the extent that this position registers with the current position of the moving icon 32 then one can measure cognitive performance though the ability of the finger to track the moving icon. Note, this measures both eye tracking and manual dexterity at the same time. Said two different processes are involved, the test is exceedingly robust. }

As per claim 2 Stack discloses: The method of claim 1 wherein the input position data and the gaze position data are aligned to a common timeline. { [0080] As described in the aforementioned patent application the ability to track the icon is often times measured in terms of the lag time or lead time of the individual's eyes in tracking the icon, called anticipatory timing. }

As per claim 3 Stack discloses: The method of claim 1 wherein the input position data includes a time series of input positions and the gaze position data includes a time series of gaze positions. { [0080] As described in the aforementioned patent application the ability to track the icon is often times measured in terms of the lag time or lead time of the individual's eyes in tracking the icon, called anticipatory timing. }

As per claim 4 Stack discloses: The method of claim 1 wherein determining the cognitive assessment includes processing the input position data and the gaze position data using a parameterized transformation. { [0048] This leads to the next phase called change of degree of difficulty. This is when the test takes into account the performance of the user and incorporates this into changing the parameters or behaviors of the target itself to change the degree of difficulty that the user is subjected to.  . .  Such various parameters are changed to increase the difficulty of the test to test the user's performance. Degree of difficulty is therefore thought to be specified as a function of a number of variables, including velocity of target, arc of target, predictability of motion path, visibility, continuity of visibility, frequency of alteration in the variables aforementioned. }

As per claim 5 Stack discloses: The method of claim 4 further comprising pre-processing the input position data and the gaze position data according to data characterizing the cognitive test prior to using the parameterized transformation. { [0048] This leads to the next phase called change of degree of difficulty. This is when the test takes into account the performance of the user and incorporates this into changing the parameters or behaviors of the target itself to change the degree of difficulty that the user is subjected to.  . .  Such various parameters are changed to increase the difficulty of the test to test the user's performance. Degree of difficulty is therefore thought to be specified as a function of a number of variables, including velocity of target, arc of target, predictability of motion path, visibility, continuity of visibility, frequency of alteration in the variables aforementioned. }

As per claim 17 Stack discloses: The method claim 1, wherein the cognitive test is displayed on a surface and the writing instrument is a stylus to which the surface is responsive. { [0058] Many different types of hardware can be used for the mechanical input test to move the cursor on the screen to follow the moving target. It can be a mouse with a cursor on the screen, where the cursor is a secondary icon attempting to follow the target icon, or a finger on a track pad, a stylus with a drawing pad, or a joystick. & [0080] Referring now to FIG. 1, a portable eye tracking unit 10 that determines the gaze direction 12 of test subject 14 is coupled to a processor 16 which not only drives an icon 18 on a screen 20}

As per claim 18 Stack discloses: The method of claim 17, wherein the surface is a tablet computer interface, a wall, or a virtual surface. { [0043] Thus, eye tracking and the ability to move a mechanical input, such as a pen, to follow a corresponding dot on a tablet or screen assures the highest accuracy of peak cognitive ability. }

As per claim 19 Stack discloses: The method of claim 1, wherein the cognitive test is displayed on a physical or electronic page and the writing instrument is a digitizing pen. { [0058] Many different types of hardware can be used for the mechanical input test to move the cursor on the screen to follow the moving target. It can be a mouse with a cursor on the screen, where the cursor is a secondary icon attempting to follow the target icon, or a finger on a track pad, a stylus with a drawing pad, or a joystick. }

As per claim 20 Stack discloses: The method of claim 1, wherein the cognitive test includes subtests of varying cognitive loads. { [0022] One of the most promising methods currently employed for cognitive testing is eye tracking because optical testing is noninvasive, shown to have high test-retest reliability and generates a fairly continuous, quantitative data set, allowing for various types of analysis. It is this type of testing that is showing the most immediate applicability, and therefore the type that we expand on in this patent. & [0097] As a result the test difficulty can be varied in a number of different ways from a less difficult test to a more difficult test, thereby to provide different test difficulties for the subject taking the test. }

As per claim 21 Stack discloses: The method of claim 1, further comprising changing a visual appearance of a stimulus of the cognitive test. { [0085] Here a display 50 is shown in which a moving icon 52 traverses a path illustrated by dotted line 54. This path is used to promote smooth eye tracking determinations. The result of the tracking is processed by processor 56 to which a motion algorithm 58 is applied, with processor 56 driving display 50 and icon 52 thereon  . . . For instance, a circular motion which is repetitive is easy to anticipate and therefore is the least difficult test for smooth eye pursuit. One can however produce more than circles on display 50 and the more complicated the path 54 the more difficult the test. }

As per claim 22 Stack discloses: The method of claim 21, wherein changing the visual appearance of the stimulus includes producing a change in cognitive load or perceived cognitive load. { [0085] It is important note that the degree of difficulty of the test depends upon the motion of the icon and the path that it traverses. For instance, a circular motion which is repetitive is easy to anticipate and therefore is the least difficult test for smooth eye pursuit. One can however produce more than circles on display 50 and the more complicated the path 54 the more difficult the test. Thus, motion algorithm 58 is capable of producing variable difficulty in the test presented to the test taker.}

As per claim 23 Stack discloses: The method claim 21, further comprising determining an impact of the changed cognitive load based on a detected gaze. { [0085] Referring now to FIG. 3, how one measures the coincidence of gaze direction or finger position to a moving icon is shown. . . . It is important note that the degree of difficulty of the test depends upon the motion of the icon and the path that it traverses. . . Thus, motion algorithm 58 is capable of producing variable difficulty in the test presented to the test taker . . . [0086] As illustrated at 58 as an output from processor 56 a unit determines how far off the target the eye gaze direction or the position of the person's finger is and therefore establishes through the aforementioned anticipatory timing a level of cognitive performance . . . . Thereafter a threshold 60 can be set to indicate the maximum test difficulty that the individual can successfully complete.}

As per claim 24 Stack discloses: The method of claim 1, further comprising displaying the cognitive test to a subject 14. { [0085] Referring now to FIG. 3, how one measures the coincidence of gaze direction or finger position to a moving icon is shown. Here a display 50 is shown in which a moving icon 52 traverses a path illustrated by dotted line 54. This path is used to promote smooth eye tracking determinations. }

As per claim 25 Stack discloses: The method of claim 1 wherein determining the cognitive assessment for the subject 14 based at least in part on the input position data and the gaze position data includes determining at least part of the cognitive assessment while the subject 14 is still responding to the cognitive test. { [0080] Referring now to FIG. 1, a portable eye tracking unit 10 that determines the gaze direction 12 of test subject 14 is coupled to a processor 16 which not only drives an icon 18 on a screen 20, it also detects the direction of gaze of test subject 14 as illustrated at 22. The construction of such an eye tracking device is described in U.S. patent application Ser. No. 13/507,991 filed Aug. 10, 2012 and determines when the direction of gaze 12 impinges on the moving icon, which in the indicated case moves in a circle as indicated by arrow 24. }

As per claim 26 Stack depicts in figure 1 and discloses: A system for determining a cognitive assessment for a subject 14 {figure 1} comprising: an input for receiving input position data associated with input provided by the subject 14 during a time that the subject 14 is responding to a cognitive test; an input for receiving gaze position data associated with a gaze of the subject 14 during the time that the subject 14 is responding to the cognitive test; and one or more processors for determining a cognitive assessment for the subject 14 based at least in part on the input position data and the gaze position data. { [0083] In order to perform the peak cognitive performance measuring, the success of following icon 32 is determined at unit 40 in much the same way as the eye tracking system of FIG. 1. In this instance the pressure of the hand 42 on tablet 34 provides an indication of the position of the end of finger 44 on tablet 34. To the extent that this position registers with the current position of the moving icon 32 then one can measure cognitive performance though the ability of the finger to track the moving icon. Note, this measures both eye tracking and manual dexterity at the same time. Said two different processes are involved, the test is exceedingly robust. }

As per claim 27 Stack depicts in figure 1 and discloses: A non-transitory computer-readable medium having encoded thereon a sequence of instructions which, when loaded and executed by a processor 16 & 56 {figures 1 & 3}, causes the processor 16 & 56 to perform a method for determining a cognitive assessment for a subject 14 {figure 1}  by: receiving input position data associated with input provided by the subject 14 during a time that the subject 14 is responding to a cognitive test; receiving gaze position data associated with a gaze of the subject 14 during the time that the subject 14 is responding to the cognitive test; and determining a cognitive assessment for the subject 14 based at least in part on the input position data and the gaze position data. { [0083] In order to perform the peak cognitive performance measuring, the success of following icon 32 is determined at unit 40 in much the same way as the eye tracking system of FIG. 1. In this instance the pressure of the hand 42 on tablet 34 provides an indication of the position of the end of finger 44 on tablet 34. To the extent that this position registers with the current position of the moving icon 32 then one can measure cognitive performance though the ability of the finger to track the moving icon. Note, this measures both eye tracking and manual dexterity at the same time. Said two different processes are involved, the test is exceedingly robust. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stack (US 2014/0154651) in view of Raber et al (US 2008/0280276).

Regarding claim 6 Stack is silent as to: The method of claim 4 wherein the parameterized transformation includes a neural network. With respect to claim 6 Raber et al disclose: The method of claim 4 wherein the parameterized transformation includes a neural network.  { [0064] To make the assessment, the tool can use artificial intelligence mechanisms such as classifiers (e.g., neural networks) for pattern recognition, statistical analysis, etc. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Stack with a neural network as taught by Raber et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with a neural network, which is well within the purview of a skilled artisan and absent an unobvious result, “for pattern recognition, statistical analysis, etc.”  See [0064] of Raber et al.

As per claim 28 Stack discloses: A method for determining parameters for a parameterized transformation to be used in a cognitive health assessment system, the method comprising: receiving input position data associated with input provided by a  14 during times that the  are responding to a cognitive test; receiving gaze position data associated with a gaze of the  14 during the times that the subjects 14 are responding to the cognitive test; receiving cognitive health assessment label data associated with cognitive health assessments determined from a performance of the  14 on the cognitive test; and estimating parameters for the parameterized transformation based at least in part on the input position data. { [0048] This leads to the next phase called change of degree of difficulty. This is when the test takes into account the performance of the user and incorporates this into changing the parameters or behaviors of the target itself to change the degree of difficulty that the user is subjected to . . .  Such various parameters are changed to increase the difficulty of the test to test the user's performance. Degree of difficulty is therefore thought to be specified as a function of a number of variables, including velocity of target, arc of target, predictability of motion path, visibility, continuity of visibility, frequency of alteration in the variables aforementioned. } , the gaze position data, and the cognitive health assessment label data, wherein the parameterized transformation is configured to accept input position data for a subject 14 responding to the cognitive test, gaze position data for the subject 14 responding to the cognitive test, and produce a cognitive health assessment for the subject 14. { [0083] In order to perform the peak cognitive performance measuring, the success of following icon 32 is determined at unit 40 in much the same way as the eye tracking system of FIG. 1. In this instance the pressure of the hand 42 on tablet 34 provides an indication of the position of the end of finger 44 on tablet 34. To the extent that this position registers with the current position of the moving icon 32 then one can measure cognitive performance though the ability of the finger to track the moving icon. Note, this measures both eye tracking and manual dexterity at the same time. Said two different processes are involved, the test is exceedingly robust. }

Regarding claim 28 Stack is silent as to:  a plurality of subjects.  With respect to claim 28 Raber et al discloses:  a plurality of subjects { [0157] Because performance on immediate and delayed parts of the cognitive tests from the same subjects is likely to be correlated, a mixed effects model (repeated measures design) was used to evaluate the change of cognitive performance test for recall parts (Family Pictures and Faces).}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Stack to be used with a plurality of subjects as taught by Raber et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method to be used on a plurality of subjects, which is well within the purview of a skilled artisan and absent an unobvious result, to compare data between different subjects, as well as, automate the testing process.

Claims 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stack (US 2014/0154651) in view of Davis et al  (US 2014/00311724).  Stack discloses the claimed invention, as per claim 1. See description and mapping supra.

Regarding claim 7 Stack is silent as to: The method of claim 1, wherein the cognitive test is a symbol-digit test. With respect to claim 7 Davis et discloses: The method of claim 1, wherein the cognitive test is a symbol-digit test. { [0173] Referring to FIG. 26, a test conventionally referred to as a symbol-digit test requires a subject to write in the lower boxes in each row the digit corresponding to the symbol in the upper half of the row (i.e., as is given in the key at the top). Note that in FIG. 26, the symbol rows are all the same. }

Regarding claim 9 Stack is silent as to:  The method of claim 7, wherein the symbol-digit test includes a symbol-digit decoding task.  With respect to claim 9 Davis et al discloses: The method of claim 7, wherein the symbol-digit test includes a symbol-digit decoding task. { [0173] Referring to FIG. 26, a test conventionally referred to as a symbol-digit test requires a subject to write in the lower boxes in each row the digit corresponding to the symbol in the upper half of the row (i.e., as is given in the key at the top). Note that in FIG. 26, the symbol rows are all the same. }

Regarding claim 10 Stack is silent as to: The method of claim 7, wherein the symbol-digit test includes a digit-digit copying task. Regarding claim 10 Davis et al discloses: The method of claim 7, wherein the symbol-digit test includes a digit-digit copying task. { [0175] Referring to FIG. 27, a test referred to as the digit-digit task requires a user to write in the bottom halves of the rows the digits in the top halves. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Stack with a symbol-digit test as taught by Davis et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with a symbol-digit test to determine “completion speed” and “decision latencies”.  See [0174] of Davis et al.

As per claim 8 Stack discloses: The method of claim 7, wherein determining the cognitive feature includes measuring a period of time for which the subject 14 {figure 1} gazed at a stimulus symbol in the symbol-digit test, detecting whether the subject 14 gazed at a key of the symbol-digit test, detecting whether the subject 14 gazed at a prior stimulus item, detecting whether the subject 14 gazed at a position or a feature of the displayed test, measuring a period of time for which the subject 14 gazed at a key of the symbol-digit test, measuring a period of time for which the subject 14 obtained a correct pairing or an incorrect pairing, or any combination thereof. . { [0087] In order to measure the coincidence of either the gaze direction or the finger, one can find the path, find an instantaneous vector of movement of the icon, find a normal to the vector and thereafter find the arc path length between the icon and either the intercept of the gaze direction with the tablet or the finger position. Having found the path arc length one can go about establishing anticipatory timing. Also see [0085]-[0086] of Stack }

Regarding claim 11 Stack is silent as to: The method of claim 1, wherein the cognitive test is a maze test. With respect to claim 11 Davis et al discloses: The method of claim 1, wherein the cognitive test is a maze test. { [0155] A type of drawing task that is particularly adapted to comparison of features of successive executions is based on the subject tracing a path through a maze. The characteristics of these executions can be indicative of neurocognitive disorders }

Regarding claim 13 Stack is silent as to: The method of claim 11, wherein the maze test is a no-choice test.  With respect to claim 13 Davis et al discloses: The method of claim 11, wherein the maze test is a no-choice test. { [0155] Referring to FIG. 24, one such task includes first having a test subject draw a path through a first maze 2400 which has no decision points (i.e., the test subject can not diverge from the correct path through the maze). By making the test subject go through the first maze 2400 once, the subject is said to be "primed" since they become familiar with the correct solution to the first maze 2400. }

Regarding claim 14 Stack is silent as to: The method of claim 11, wherein the maze test includes a no-choice subtest. With respect to claim 14 Davis et al discloses: The method of claim 11, wherein the maze test includes a no-choice subtest. { [0155] Referring to FIG. 24, one such task includes first having a test subject draw a path through a first maze 2400 which has no decision points (i.e., the test subject can not diverge from the correct path through the maze). By making the test subject go through the first maze 2400 once, the subject is said to be "primed" since they become familiar with the correct solution to the first maze 2400.  Note: “subtest” has not been set forth with any specificity to distinguish over Davis et al}

Regarding claim 15 Stack is silent as to: The method of claim 11, wherein the maze test is a choice test. With respect to claim 15 Davis et al discloses: The method of claim 11, wherein the maze test is a choice test. { [0156] Referring to FIG. 25, the subject is then made to draw a path through a second, similar maze 2500 which has the same solution as the first maze 2400 but has a number of lines added or removed (e.g., the dashed lines of the second maze 2500) such that the second maze 2500 requires the subject to make decisions. }

Regarding claim 16 Stack is silent as to: The method of claim 11, wherein the maze test includes a choice subtest. With respect to claim 16 Davis et al discloses: The method of claim 11, wherein the maze test includes a choice subtest. { [0156] Referring to FIG. 25, the subject is then made to draw a path through a second, similar maze 2500 which has the same solution as the first maze 2400 but has a number of lines added or removed (e.g., the dashed lines of the second maze 2500) such that the second maze 2500 requires the subject to make decisions. Note: “subtest” has not been set forth with any specificity to distinguish over Davis et al}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the method of Stack with a maze test as taught by Davis et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a method with a gaze test because “if a time of completion by a test subject of the second maze described above were considerably greater than an average time of completion for a number of prior completions of the second maze, a diagnosis indicating that the test subject has an executive dysfunction may be presented in the diagnostic report.” See [0172] of Davis et al.

As per claim 12 Stack discloses: The method of claim 11, wherein determining the cognitive feature includes measuring a position of the subject’s 14 {figure 1} gaze, comparing the position of the subject’s 14 gaze to a position of an input provided by the subject 14, determining whether the subject 14 pauses, determining whether the subject 14 retraces a path, or any combination thereof. { [0087] In order to measure the coincidence of either the gaze direction or the finger, one can find the path, find an instantaneous vector of movement of the icon, find a normal to the vector and thereafter find the arc path length between the icon and either the intercept of the gaze direction with the tablet or the finger position. Having found the path arc length one can go about establishing anticipatory timing. Also see [0085]-[0086] of Stack }

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd